        Case 9:20-cv-00137-DLC Document 17 Filed 12/16/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 BERKLEY INSURANCE                                    CV 20–137–M–DLC
 COMPANY,

                      Plaintiff,
                                                             ORDER
 vs.

 JOYCE MIKESELL, ROBIN C.
 BOLLES, CLAYTON C. BOLLES,

                       Defendants.

       Before the Court is the parties’ Notice of Settlement and Motion to Stay

Proceedings. (Doc. 16.) The parties advise the Court that they have reached a

tentative settlement in this case pending finalization. (Id. at 2.) For this reason,

Defendants/Counterclaimants request an extension of their deadline to file a

response brief to Berkely Insurance Company’s partial motion to dismiss. (Id.)

       IT IS ORDERED that the Motion (Doc. 16) is GRANTED.

Defendants/Counterclaimants’ brief shall be due January 11, 2021.

       DATED this 15th day of December, 2020.
